BlackRock Funds SM BlackRock Developed Real Estate Index Fund BlackRock Small/Mid Cap Index Fund BlackRock Total Stock Market Index Fund (each, a Fund and collectively, the Funds) Supplement dated August 14, 2015 to the Summary Prospectus of each Fund Effective on September 1, 2015, each Funds Summary Prospectus for Class K Shares is amended as follows: The section entitled Purchase and Sale of Fund Shares in each Funds current Summary Prospectus is deleted in its entirety and replaced with the following: Class K Shares of the Fund are available only to (i) employer-sponsored retirement plans (not including SEP IRAs, SIMPLE IRAs and SARSEPs) (Employer-Sponsored Retirement Plans), (ii) collective trust funds, investment companies and other pooled investment vehicles, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Funds distributor to purchase such shares, (iii) Institutional Investors, which include but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations and insurance company separate accounts, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Funds distributor to purchase such shares and (iv) any other investors who met the eligibility criteria for BlackRock Shares or Class K Shares prior to September 1, 2015 and have continually held Class K Shares of the Fund in the same account since September 1, 2015. You may purchase or redeem shares of the Fund each day the New York Stock Exchange is open. Purchase orders may also be placed by calling (800) 537-4942, by mail (c/o BlackRock, P.O. Box 9819, Providence, Rhode Island 02940-8019), or online at www.blackrock.com. Institutional Investors are subject to a $5 million minimum initial investment requirement. Other investors, including Employer-Sponsored Retirement Plans, have no minimum initial investment requirement. There is no minimum investment amount for additional purchases. Shareholders should retain this Supplement for future reference. SPRO-IND3K-0815SUP
